



Exhibit 10.36
EMPLOYMENT AGREEMENT (the “Agreement”) dated as of December 3, 2018, between
Tribune Media Company, a Delaware corporation (the “Company”), and Lawrence Wert
(“Executive”).
WHEREAS, the Company and Executive desire to enter into a written employment
agreement to reflect the terms upon which Executive shall provide services to
the Company, which shall supersede and replace the Employment Agreement, dated
as of July 18, 2016 (the “Original Agreement”).
NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, and
intending to be legally bound hereby, the parties hereto agree as set forth
below:
1.Term; Certain Definitions.
(a)The term of Executive’s employment under this Agreement (the “Term”) shall be
effective as of January 1, 2019 (the “Effective Date”) and shall continue until
December 31, 2020 (the “Initial Term Expiration Date”). Executive’s employment
under this Agreement may be terminated earlier than the expiration of the Term
at any time pursuant to the provisions of Section 4. For the avoidance of doubt,
in the event that Executive’s employment continues for any period of time
following the Initial Term Expiration Date, absent a written agreement to the
contrary, Executive’s employment with the Company will be “at-will.”


(b)Capitalized terms not defined in this Agreement shall have the meanings given
such terms on Annex A.


2.Duties and Responsibilities.


(a)The Company hereby employs Executive, and Executive hereby accepts
employment, subject to the terms and conditions contained herein, during the
Term, as President, Local Broadcasting, of the Company, which responsibilities
shall include management of the local television, radio, and CLTV stations.
During the Term, Executive agrees to be employed by and devote substantially all
of Executive’s business time and attention to the Company and the promotion of
its interests; provided, however, that, to the extent that such activities do
not violate the terms of, or interfere with his performance of his duties,
services and responsibilities under, this Agreement, the Executive shall be
permitted to manage his personal, financial and legal affairs and participate in
such civic and philanthropic activities as he shall determine appropriate.
Except as expressly set forth herein or as consented to by the Board of
Directors of the Company (the “Board”), during the Term, Executive shall not be
permitted to become engaged in or render services for any Person other than the
Company and its Affiliates. Executive shall perform such lawful duties and
responsibilities as reasonably directed from time to time by the Chief Executive
Officer of the Company. Executive shall report directly to the Chief Executive
Officer of the Company. During the Term, upon request, Executive shall serve as
an officer and/or director of one or more subsidiaries of the Company, provided
that such activities shall be reasonably connected to his duties hereunder, and
Executive shall have been afforded indemnification and director and officer
liability insurance coverage consistent with that provided in connection with
his primary activities.


(b)Location. During the Term, Executive’s principal place of employment shall be
in the Company’s principal office in Chicago, Illinois (or such other location
within the greater Chicago area determined by the Board after consultation with
the Executive). Executive acknowledges that Executive’s duties and
responsibilities shall require Executive to travel on business to the extent
reasonably necessary to fully perform Executive’s duties and responsibilities
hereunder,








--------------------------------------------------------------------------------





3.Compensation and Related Matters.


(a)Base Salary. During the Term, for all services rendered under this Agreement,
Executive shall receive an aggregate annual base salary (“Base Salary”) at an
initial rate of $850,000, payable in accordance with the Company’s applicable
payroll practices. Base Salary may be increased (but not decreased) on an annual
basis as determined by the Board in its sole discretion. References in this
Agreement to “Base Salary” shall be deemed to refer to the most recently
effective annual base salary rate.


(b)Annual Bonus. During the Term, subject to Section 4(b), Executive shall have
the opportunity to earn an annual bonus (“Annual Bonus”), with a target bonus
opportunity of $1,000,000 (the “Target Bonus”), under a bonus plan of the
Company, which shall be based upon reasonably attainable objectives (which may
be based on a number of financial and operational metrics, including but not
limited to EBITDA) and reasonably attainable subjective factors set by the Board
or Compensation Committee of the Board (the “Compensation Committee”) annually.
The Annual Bonus payable for any calendar year shall be paid in cash and in a
lump sum during the following year, at the time and in the manner such bonuses
are paid to other similarly situated executives receiving annual bonus payments
promptly after results have been determined (which for the avoidance of doubt
shall be after the Board’s receipt of audited financials for the year to which
the Annual Bonus, if any, relates), subject, except as otherwise provided
herein, to Executive’s continued employment through December 31 of the calendar
year to which the bonus relates, regardless of whether Executive is employed on
the date of payment.


(c)Grants of Equity-Based Awards.


(i)Ongoing Grants. For each year during the Term, Executive shall be granted a
combination of restricted stock units in respect of the Company’s Class A common
stock (“RSUs”) and performance share units in respect of the Company’s Class A
common stock (“PSUs”), such awards having an aggregate fair value equal to
$850,000 (based on the fair market value of the Company’s Class A common stock
on the date of grant). The equity award each year shall be divided among the
three types of awards as follows: RSUs - 60%; and PSUs - 40%. Each grant of RSUs
shall vest in equal annual installments over four years. All or a portion of
each grant of PSUs shall vest at the end of a three year performance period
relating to the grant. The Compensation Committee shall establish the PSU
performance criteria in good faith and in consultation with the Executive. The
RSUs and PSUs granted under this Section 3(c)(i) shall be subject to such other
terms as set forth in the applicable grant agreement and in the Tribune Media
Company 2016 Incentive Compensation Plan or any successor equity plan adopted by
the Company.


(ii)Supplemental Sign-on Grant. On or within ninety (90) days following the date
Executive signs and returns this Agreement to the Company, Executive shall be
granted a supplemental award (the “Supplemental RSUs”) of RSUs having an
aggregate fair value as of the date of grant equal to $600,000 in the aggregate.
The Supplemental RSUs shall all vest on Initial Term Expiration Date (i.e.,
December 31, 2020), subject to Executive’s continued employment through that
date; provided that all of the Supplemental RSUs shall vest in the event that
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason or due to Executive’s death or Disability prior to the
Initial Term Expiration Date. The Supplemental RSUs shall be subject to such
other terms as set forth in the applicable grant agreement and in the Tribune
Media Company 2016 Incentive Compensation Plan or any successor equity plan
adopted by the Company. Unless otherwise expressly provided in this Agreement,
references in this Agreement to “RSUs” shall not refer to the Supplemental RSUs.


(d)Benefits and Perquisites. During the Term, Executive shall be entitled to
participate in the benefit plans and programs (including without limitation,
four (4) weeks’ vacation per calendar year, health insurance, dental insurance,
life insurance and 401(k) plan) and receive perquisites, commensurate with
Executive’s position, that are provided by the Company from time to time for its
senior executives, subject to the terms and conditions of


2

--------------------------------------------------------------------------------





such plans, provided that nothing herein shall limit the Company’s ability to
amend, modify or terminate any such plans or arrangements.


(e)Business Expense Reimbursements. During the Term, the Company shall promptly
reimburse Executive for Executive’s reasonable and necessary business expenses
in accordance with its then-prevailing policies and procedures for expense
reimbursement for senior executives as approved by the Board in good faith
consultation with Executive (which shall include appropriate itemization and
substantiation of expenses incurred).


(f)Indemnification. The Executive will be entitled to indemnification and prompt
advancement of legal fees, costs and expenses, on the same terms as
indemnification and advancement are made available to other senior executives of
the Company, whether through the Company’s bylaws or otherwise. During the Term
and for six years thereafter, the Executive shall be entitled to the same
directors’ and officers’ liability insurance coverage that the Company provides
generally to its other directors and officers, as may be altered from time to
time for such directors and officers.


4.Termination of Employment.


(a)Executive’s employment may be terminated by either party at any time and for
any reason; provided, however, that during the Term Executive shall be required
to give the Company at least ninety (90) days’ advance written notice (the
“Notice Period”) of any voluntary resignation of Executive’s employment
hereunder (other than resignation for Good Reason or resignation without Good
Reason that is effective on the Initial Term Expiration Date) (and in such event
the Company shall be required to pay Executive throughout the Notice Period, it
being understood that such termination shall still be treated as a voluntary
resignation without Good Reason for purposes of this Agreement). Notwithstanding
the foregoing, Executive’s employment shall automatically terminate upon
Executive’s death. The Company reserves the right to require Executive not to be
in the offices of the Company or any of its Affiliates and/or not to undertake
all or any of Executive’s duties and/or not to contact clients, colleagues or
advisors of the Company or any of its Affiliates (unless otherwise instructed)
during all or part of any period of notice of Executive’s termination of
service. During the Notice Period, Executive’s terms and conditions of service
and duties of fidelity and confidentiality to the Company remain in full force
and effect and, during any such Notice Period, Executive will remain a service
provider to the Company and shall not be employed or engaged in any other
business.


(b)Following any termination of Executive’s employment, except as otherwise
provided for under this Section 4, the obligations of the Company to pay or
provide Executive with compensation and benefits under Section 3 shall cease,
and the Company shall have no further obligations to provide compensation or
benefits to Executive hereunder, except (i) for payment of any accrued but
unpaid Base Salary and for payment of any unreimbursed expenses under Section
3(e), in each case accrued or incurred, through the date of termination of
employment and timely submitted for reimbursement, payable as soon as
practicable and in all events within thirty (30) days following termination of
employment, (ii) as explicitly set forth in any other benefit plans, programs or
arrangements applicable (including vacation pay) to terminated employees in
which Executive participates, other than severance plans or policies and
(iii) as otherwise expressly required by applicable law. For the avoidance of
doubt, any unpaid Annual Bonus shall be forfeited if Executive’s employment
terminates prior to the last day of the year to which such Annual Bonus relates
or is terminated by the Company with Cause prior to the payment of such Annual
Bonus; provided that Executive shall be entitled to a prorated portion of any
Annual Bonus otherwise payable for the year of termination in certain
circumstances as set forth in Section 4(c) and (d) below. Except as specifically
provided otherwise in the grant agreement or in this Agreement, all unvested
nonqualified stock options in respect of the Company’s Class A common stock
(“Options”), RSUs and PSUs shall terminate immediately upon termination of
Executive’s employment for any reason, and all vested Options shall terminate
immediately upon termination of Executive’s employment by the Company with
Cause.


(c)If Executive’s employment is terminated by the Company without Cause (other
than due to death or Disability) or by Executive for Good Reason during the
Term, or upon the Initial Term Expiration Date if the


3

--------------------------------------------------------------------------------





Company does not offer to extend the Term prior to the Initial Term Expiration
Date other than for Cause (a “Company Non-Renewal Termination”), which shall be
deemed a termination by the Company without Cause, then Executive shall be
entitled to receive severance pay in an aggregate amount (the “Severance
Amount”) equal to:


(i)An amount equal to the product of (A) the Severance Multiple times (B) the
sum of (x) Executive’s then-current Base Salary plus (y) Executive’s Target
Bonus, such sum to be payable in substantially equal installments consistent
with the Company’s payroll practices during the twenty-four (24) month period
(or in the case of a Company Non-Renewal Termination, the twelve (12) month
period) immediately following such termination, As used in this Section 4(c)(i),
the term “Severance Multiple” shall mean either (x) in the case of a termination
by the Company without Cause (other than due to death or Disability) or by
Executive for Good Reason during the Term, two (2), or (y) in the case of a
Company Non-Renewal Termination, one (1).


(ii)Continuation of any health and dental insurance benefits under the terms of
the applicable Company benefit plans for twenty-four (24) months (or in the case
of a Company Non-Renewal Termination, twelve (12) months), subject to the
Company’s continuing to provide such insurance benefits for its employees and to
Executive’s payment of the cost of such benefits to the same extent that active
employees of the Company are required to pay for such benefits from time to
time; provided, however, that such continuation coverage shall end earlier upon
Executive’s becoming eligible for comparable coverage under another employer’s
benefit plans; provided, further, that to the extent that the provision of such
continuation coverage is not permitted under the terms of the Company benefit
plans or would result in an adverse tax consequence to the Company under the
Patient Protection and Affordable Care Act or other applicable law, the Company
may alternatively provide Executive with a cash payment in an amount equal to
the applicable COBRA premium that Executive would otherwise be required to pay
to obtain COBRA continuation coverage for such benefits for such period (minus
the cost of such benefits to the same extent that active employees of the
Company are required to pay for such benefits from time to time) (the benefits
provided by this clause (ii) are referred to as the “Continued Benefits”).


(iii)Payment of any earned but unpaid Annual Bonus, if any, for the calendar
year prior to the calendar year in which such termination of employment occurs.


(iv)Payment of an amount equal to the Annual Bonus that would have been
otherwise payable to Executive for the fiscal year in which such termination
occurs (based on pro-forma performance over the entire fiscal year extrapolated
from the performance run rate through the date of termination), multiplied by a
fraction, the numerator of which is the number of days worked in such year and
the denominator of which is 365.


(v)Accelerated vesting of Options and RSUs granted prior to the date of
termination that would have vested over the two (2)-year period following such
termination. All vested Options shall remain exercisable for a twelve (12) month
period following the date of termination. With respect to each outstanding PSU
grant that is unvested on the date of termination, a prorated number of PSUs (a
“Prorated PSU Amount”) shall vest after the applicable performance period,
determined by multiplying (A) the number of PSUs in such grant that would have
vested based on actual performance of the applicable performance period had
Executive then continued to be employed by the Company by (B) the ratio of the
number of days in the applicable performance period during which Executive was
employed by the Company compared to the total number of days in the applicable
performance period.


(d)If Executive’s employment is terminated during the Term due to death or by
the Company due to Disability, then Executive shall be entitled to receive
(i) payment of any accrued but unpaid Base Salary and any earned but unpaid
Annual Bonus, if any, for the calendar year prior to the calendar year in which
such termination of employment occurs, (ii) an amount equal to the Annual Bonus
that would have been otherwise payable to Executive for the fiscal year in which
such termination occurs (based on pro-forma performance over the entire fiscal
year


4

--------------------------------------------------------------------------------





extrapolated from the performance run rate through the date of termination),
multiplied by a fraction, the numerator of which is the number of days worked in
such year and the denominator of which is 365, (iii) the Continued Benefits
(including vacation pay) and (iv) payment of any unreimbursed expenses incurred
through the date of termination.


(e)In addition to the payments and benefits otherwise provided under this
Section 4, if (x) a Change in Control shall occur during the Term and (y) within
the two (2)-year period immediately following the Change in Control, Executive’s
employment is terminated by the Company without Cause (other than due to death
or Disability) or by Executive for Good Reason, all unvested Options, RSUs and
PSUs then held by Executive shall automatically vest in full (which, for the
avoidance of doubt, in the case of PSUs shall be the target amount) upon the
effective date of Executive’s termination of employment.


(f)Notwithstanding anything herein to the contrary, upon Executive’s Retirement
during the Term, Executive shall vest in full in one hundred percent (100%) of
his then-outstanding and unvested RSUs, PSUs, and Options (excluding the
Supplemental RSUs) (the “Accelerated Awards”); provided, however, that if;
following such Retirement, Executive breaches any of the covenants set forth in
Section 5 below, Executive shall (x) immediately forfeit to the Company for no
consideration all securities received by Executive in respect of such
Accelerated Awards that are then held by Executive, which securities shall be
delivered to the Company within thirty (30) days following such breach free and
clear of all liens, claims, and other encumbrances, and (y) repay to the Company
within thirty (30) days following such breach an amount in cash equal to the
gross amount of any gains realized by Executive or his immediate family
(including any trust or and other estate planning vehicle established by
Executive for their benefit) from the sale or transfer of, and any dividends
declared after the date of Retirement on, any securities received by him in
respect of such Accelerated Awards (including, for the avoidance of doubt,
(i) any amounts withheld by the Company in lieu of issuing securities upon the
vesting or exercise of such Accelerated Awards for the payment of taxes or
otherwise, and (ii) any tax benefits realized in connection with the donation of
such securities to any charity) over the amount paid for such securities. For
purposes of this Section 4(f), the term “Retirement” shall mean Executive’s
voluntary termination of employment without Good Reason after attaining age
sixty-two (62), provided that he shall have provided at least six (6) months’
notice to the Company.


(g)Notwithstanding anything in this Agreement to the contrary, Executive’s
entitlement to the payment and benefits and certain rights set forth in Section
4(c), 4(d), 4(e) and 4(f) above shall be (A) conditioned upon Executive having
provided an irrevocable waiver and release of claims in favor of the Company,
its Affiliates, their respective predecessors and successors, and all of the
respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing
(collectively, the “Released Parties”), substantially in the form attached
hereto as Exhibit A to be negotiated in good faith, that has become effective in
accordance with its terms within fifty-five (55) days following the termination
of Executive’s employment (the “Release Condition”), (B) subject to Executive’s
continued compliance in all material respects with the terms of this Agreement
and (C) subject to Section 24.


(h)Upon termination of Executive’s employment for any reason, upon the Company’s
request, Executive agrees to resign, as of the date of such termination of
employment or such other date requested, from any positions that the Executive
holds with the Company and any of its Affiliates (whether as an employee,
officer, director, consultant, trustee, committee member or otherwise) to the
extent Executive is then serving thereon; provided that the indemnification and
insurance provided for herein shall remain in full force and effect.


(i)Following any termination of Executive’s employment, Executive shall have no
obligation to seek other employment. There shall be no offset against amounts
due Executive under this Agreement on account of any remuneration attributable
to later employment, consultancy or other remunerative activity of Executive.


5.Noncompetition and Nonsolicitation. For purposes of Sections 5, 6, 7, 8, 9, 10
and 11 of this Agreement, references to the Company shall include its
subsidiaries and any Affiliates of the Company that are Controlled by the
Company.


5

--------------------------------------------------------------------------------





(a)Executive agrees that Executive shall not, directly or indirectly, without
the prior written consent of the Company:


(i)except as may be specifically approved by the Board, while an employee of the
Company and during the two (2)-year period following termination of employment
for any reason (or in the case of a Company Non-Renewal Termination or by a
non-renewal of the Executive, during the one (1)-year period following such
termination), engage in activities or businesses (including without limitation
by owning any interest in, managing, controlling, participating in, consulting
with, advising, rendering services for, or in any manner engaging in the
business of owning, operating or managing any business), in any geographic
location in which the Company engages (or in which the Company has been actively
planning to engage) as of the date of termination of Executive’s employment,
that compete directly with the Company and its subsidiaries, and any other
Affiliates of the Company whose business is related to that of the Company in
the business of television broadcasting, newspaper publishing, or other digital
information or entertainment services, or any other business in which the
Company or any of its Affiliates is engaged (or in which the Company or any of
its Affiliates has been actively planning to engage) at the time of termination
(in all cases other than businesses that are immaterial to the Company),
including any activities or businesses of the Company, its subsidiaries or such
Affiliates that involve any person or entity with whom the Company has engaged
in substantive dialogue at the time of termination of Executive’s employment
regarding entry into a material business relationship (but only to the extent
that a material business relationship is consummated with any such person or
entity within twelve (12) months following the termination of Executive’s
employment) (“Competitive Activities”), or assist any Person in any way to do,
or attempt to do, anything prohibited by this Section 5(a)(i); provided that the
foregoing shall not prevent Executive from (A) providing services as a
consultant, employee, advisor, or otherwise with a Person that engages in
Competitive Activities, if such service relationship is restricted solely to one
or more portions of the operations and businesses of such Person, such portions
do not engage in Competitive Activities, and Executive undertakes not to, and
does not, have any discussions with, or participate in, the governance,
management or operations of such Person or any business segments thereof that
engage in Competitive Activities; or unless the Company reasonably expects it to
result in excess parachute payments for Executive under Section 280G of the
Code, (B) providing services as a consultant, employee, advisor, or otherwise
with, to or on behalf of: (1) the Big Ten Network, or (2) any Chicago regional
sports network (including, without limitation, any team specific network); or


(ii)while an employee of the Company and during the two-year period following
termination of employment for any reason (or in the case of a termination upon
the expiration of the Initial Term in connection with a timely Company
Non-Renewal Termination or by a non-renewal of the Executive, during the
one-year period following such termination), (A) solicit, recruit or hire, or
attempt to solicit, recruit or hire, any employees of the Company or Persons who
have worked for the Company during the 12 month period immediately preceding
such solicitation, recruitment or hiring or attempt thereof (other than
Executive’s secretary/executive assistant); (B) intentionally interfere with the
relationship of the Company with any Person who or which is employed by or
otherwise engaged to perform services for, or any customer, client, supplier,
developer, subcontractor, licensee, licensor or other business relation of, the
Company; or (C) assist any Person in any way to do, or attempt to do, anything
prohibited by Section 5(a)(ii)(A) or (B) above; provided that the preceding
Section 5(a)(ii)(A) shall not prohibit Executive from (x) conducting a general
solicitation made by means of a general purpose advertisement not specifically
targeted at employees or other Persons described in Section 5(a)(ii)(A) or
(y) soliciting or hiring any employee or other Person described in Section
5(a)(ii)(A) who is referred to Executive by search firms, employment agencies or
other similar entities, provided that such firms, agencies or entities have not
been instructed by Executive to solicit any such employee or Person or category
thereof.


The periods during which the provisions of Section 5(a) apply shall be tolled
during (and shall be deemed automatically extended by) any period in which
Executive is in violation of the provisions of this Section 5(a), to the extent
permitted by law.


6

--------------------------------------------------------------------------------





(b)The provisions of Section 5(a) shall not be deemed breached as a result of
Executive’s passive ownership of: (i) less than an aggregate of 2% of any
publicly traded class of securities of a Person engaged, directly or indirectly,
in Competitive Activities, so long as Executive does not actively participate in
the business of such Person; or (ii) less than an aggregate of 1% in value of
any instrument of indebtedness of a Person engaged, directly or indirectly, in
Competitive Activities.


(c)Executive acknowledges that the Company has a legitimate business interest
and right in protecting its Confidential Information (as defined below),
business strategies, employee and customer relationships and goodwill, and that
the Company would be seriously damaged by the disclosure of Confidential
Information and the loss or deterioration of its business strategies, employee
and customer relationships and goodwill. Executive acknowledges that Executive
is being provided with significant additional consideration (to which Executive
is not otherwise entitled) to induce Executive to enter into this Agreement. In
light of the foregoing, and the Company’s and Executive’s mutual understanding
that in the course of Executive’s duties with the Company he will acquire
Confidential Information that would be of significant benefit to a subsequent
employer that competes with the Company, Executive expressly acknowledges and
agrees that each and every restraint imposed by this Agreement (specifically
including Section 5(a)) is reasonable with respect to subject matter, time
period and geographical area. Executive further acknowledges that although
Executive’s compliance with the covenants contained in Sections 5, 6, 7, 8 and 9
may prevent Executive from earning a livelihood in a business similar to the
business of the Company, Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents.


6.Nondisclosure of Confidential Information.


(a)Executive acknowledges that Executive shall become familiar with the
Company’s Confidential Information (as defined below), including trade secrets.
Executive acknowledges that the Confidential Information obtained by Executive
while employed by the Company is the property of the Company. Therefore,
Executive agrees that Executive shall not disclose to any unauthorized Person or
use for Executive’s own purposes any Confidential Information without the prior
written consent of the Company, unless and to the extent that the aforementioned
matters become generally known to and available for use by the public other than
as a result of Executive’s acts or omissions in violation of this Agreement;
provided, however, that if Executive receives a request to disclose Confidential
Information pursuant to a deposition, interrogation, request for information or
documents in legal proceedings, subpoena, civil investigative demand,
governmental or regulatory process or similar process, Executive may disclose
only that portion of the Confidential Information which is legally required to
be disclosed. Notwithstanding anything in this agreement to the contrary, except
for information that Executive is required to keep confidential as an attorney
for the Company, this Agreement does not prohibit Executive from providing
truthful testimony or accurate information in connection with any investigation
being conducted into the business or operations of the Company by any government
agency or other regulator that is responsible for enforcing a law on behalf of
the government or otherwise providing information to the appropriate government
regulatory agency or body regarding conduct or action undertaken or omitted to
be taken by the Company that Executive reasonably believes is illegal or in
material non-compliance with any financial disclosure or other regulatory
requirement applicable to the Company. Executive’s obligations under this
Section 6 shall continue beyond the termination of Executive’s employment with
the Company and expiration of the Term.


(b)For purposes of this Agreement, “Confidential Information” means information,
observations and data concerning the business or affairs of the Company,
including, without limitation, all business information (whether or not in
written form) which relates to the Company, or its customers, suppliers or
contractors or any other third parties in respect of which the Company has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and which is not known to the public generally other
than as a result of Executive’s breach of this Agreement, including but not
limited to: technical information or reports; formulas; trade secrets; unwritten
knowledge and “know-how”; operating instructions; training manuals; customer
lists; customer buying records and habits; product sales records and documents,
and product development, marketing and sales strategies; market surveys;
marketing plans; profitability analyses; product cost; long-range plans;
information


7

--------------------------------------------------------------------------------





relating to pricing, competitive strategies and new product development;
information relating to any forms of compensation or other personnel-related
information; contracts; and supplier lists. Confidential Information will not
include such information known to Executive prior to Executive’s involvement
with the Company or information rightfully obtained from a third party (other
than pursuant to a breach by Executive of this Agreement). Without limiting the
foregoing, Executive agrees to keep confidential the existence of, and any
information concerning, any dispute between Executive and the Company, except
that Executive may disclose information concerning such dispute to the court
that is considering such dispute or to Executive’s legal counsel (provided that
such counsel agrees not to disclose any such information other than as necessary
for the prosecution or defense of such dispute).


(c)Executive further agrees that Executive will not improperly use or disclose
any confidential information or trade secrets, if any, of any former employers
or any other Person to whom Executive has an obligation of confidentiality, and
will not bring onto the premises of the Company any unpublished documents or any
property belonging to any former employer or any other Person to whom Executive
has an obligation of confidentiality unless consented to in writing by the
former employer or other Person.


(d)Executive is hereby notified in accordance with the Federal Defend Trade
Secrets Act that Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or if the disclosure of a trade
secret is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding. If Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, Executive may
disclose the Company’s trade secrets to his attorney and use the trade secret
information in the court proceeding if Executive files any document containing
the trade secret under seal and does not disclose the trade secret, except
pursuant to court order.


7.Return of Property. Executive acknowledges that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information and Inventions (as defined below))
are and shall remain the property of the Company, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request and subject
to inspection in accordance with applicable Company employee policies generally;
provided, that Executive shall be permitted to retain a copy of his
contacts/rolodex and personal files.


8.Intellectual Property Rights.


(a)Executive agrees that the results and proceeds of Executive’s services for
the Company (including, but not limited to, any trade secrets, products,
services, processes, know-how, designs, developments, innovations, analyses,
drawings, reports, techniques, formulas, methods, developmental or experimental
work, improvements, discoveries, inventions, ideas, source and object codes,
programs, matters of a literary, musical, dramatic or otherwise creative nature,
writings and other works of authorship) resulting from services performed while
an employee of the Company and any works in progress, whether or not patentable
or registrable under copyright or similar statutes, that were made, developed,
conceived or reduced to practice or learned by Executive, either alone or
jointly with others (collectively, “Inventions”), shall be works-made-for-hire
and the Company shall be deemed the sole owner throughout the universe of any
and all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company under the immediately preceding sentence, then
Executive hereby irrevocably assigns and agrees to assign any and all of
Executive’s right, title and interest thereto, including any and all Proprietary


8

--------------------------------------------------------------------------------





Rights of whatsoever nature therein, whether or not now or hereafter known,
existing, contemplated, recognized or developed, to the Company, and the Company
shall have the right to use the same in perpetuity throughout the universe in
any manner determined by the Company without any further payment to Executive
whatsoever. As to any Invention that Executive is required to assign, Executive
shall promptly and fully disclose to the Company all information known to
Executive concerning such Invention.


(b)Executive agrees that, from time to time, as may be requested by the Company
and at the Company’s sole cost and expense, Executive shall do any and all
things that the Company may reasonably deem useful or desirable to establish or
document the Company’s exclusive ownership throughout the United States of
America or any other country of any and all Proprietary Rights in any such
Inventions, including the execution of appropriate copyright and/or patent
applications or assignments. To the extent that Executive has any Proprietary
Rights in the Inventions that cannot be assigned in the manner described above,
Executive unconditionally and irrevocably waives the enforcement of such
Proprietary Rights. This Section 8(b) is subject to and shall not be deemed to
limit, restrict or constitute any waiver by the Company of any Proprietary
Rights of ownership to which the Company may be entitled by operation of law by
virtue of the Company’s being Executive’s employer. Executive further agrees
that, from time to time, as may be requested by the Company and at the Company’s
sole cost and expense, including reasonable compensation to Executive if such
services occur after the Term, Executive shall assist the Company in every
proper and lawful way to obtain and from time to time enforce Proprietary Rights
relating to Inventions in any and all countries. Executive shall execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as the Company may reasonably request for use in applying for,
obtaining, perfecting, evidencing, sustaining, and enforcing such Proprietary
Rights and the assignment thereof. In addition, Executive shall execute, verify
and deliver assignments of such Proprietary Rights to the Company or its
designees. Executive’s obligations under this Section 8 shall continue beyond
the termination of Executive’s employment with the Company and expiration of the
Term.


(c)Executive hereby waives and quitclaims to the Company any and all claims, of
any nature whatsoever, that Executive now or may hereafter have for infringement
of any Proprietary Rights assigned hereunder to the Company.


9.Nondisparagement. While employed and at all times thereafter, Executive shall
not, whether in writing or orally, disparage the Company, or their predecessors
and successors, or any of the current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities;
or otherwise publish (whether in writing or orally) statements that tend to
portray any of the aforementioned parties in an unfavorable light; provided that
nothing herein shall or shall be deemed to prevent or impair Executive from
testifying truthfully in any legal or administrative proceeding if such
testimony is compelled or requested (or otherwise complying with legal
requirements) or from filing or presenting truthful statements in any legal or
administrative proceeding in which Executive is named as a defendant.


10.Notification of Subsequent Employer. Executive hereby agrees that prior to
accepting employment with, or agreeing to provide services to, any other Person
during any period during which Executive remains subject to any of the covenants
set forth in Section 5, Executive shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered simultaneously to the Company. For the avoidance of doubt, the Company
shall in any event be permitted to provide any such prospective employer with
written notice of the provisions of Section 5 of this Agreement.


11.Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in Section 5, 6, 7, 8 or 9 would
cause irreparable damage to the Company in an amount that would be material but
not readily ascertainable, and that any remedy at law (including the payment of
damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, the Company may
be entitled (without the necessity of showing economic loss or other actual
damage and without the requirement to post bond) to injunctive relief (including
temporary restraining orders, preliminary


9

--------------------------------------------------------------------------------





injunctions and/or permanent injunctions) in any court of competent jurisdiction
for any actual or threatened breach of any of the covenants set forth in Section
5, 6, 7, 8 or 9 in addition to any other legal or equitable remedies it may
have. The preceding sentence shall not be construed as a waiver of the rights
that the Company may have for damages under this Agreement or otherwise, and all
of the Company’s rights shall be unrestricted, and notwithstanding the fact that
any such provision may be determined not to be subject to specific performance,
the Company will nevertheless be entitled to seek to recover monetary damages as
a result of Executive’s breach of such provision.


12.Representations of Executive: Advice of Counsel.


(a)Executive represents, warrants and covenants that as of the date hereof:
(i) Executive has the full right, authority and capacity to enter into this
Agreement and perform Executive’s obligations hereunder, (ii) Executive is not
bound by any agreement that conflicts with or prevents or restricts the full
performance of Executive’s duties and obligations to the Company hereunder
during or after the Term, (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Executive is subject and
(iv) Executive possesses any licenses or certifications necessary for Executive
to perform his duties hereunder and commencement of employment with the Company
shall not be a breach of such representation).


(b)Prior to execution of this Agreement, Executive was advised by the Company of
Executive’s right to seek independent advice from an attorney of Executive’s own
selection regarding this Agreement. Executive acknowledges that Executive has
entered into this Agreement knowingly and voluntarily and with full knowledge
and understanding of the provisions of this Agreement after being given the
opportunity to consult with counsel. Executive further represents that in
entering into this Agreement, Executive is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Executive is relying
only upon Executive’s own judgment and any advice provided by Executive’s
attorney.


13.Cooperation. Executive agrees that, upon reasonable notice and without the
necessity of the Company’s obtaining a subpoena or court order, Executive shall
provide reasonable cooperation in connection with any suit, action or proceeding
(or any appeal from any suit, action or proceeding), and any investigation
and/or defense of any claims asserted against any Released Parties, which relate
to events occurring during Executive’s employment with the Company and its
Affiliates as to which Executive may have relevant information (including but
not limited to furnishing relevant information and materials to the Company or
its designee and/or providing testimony at depositions and at trial), provided
that with respect to such cooperation occurring following termination of
employment, the Company shall provide Executive with reasonable compensation for
his time and reimburse Executive for expenses reasonably incurred in connection
therewith, and further provided that any such cooperation occurring after the
termination of Executive’s employment shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with Executive’s
business or personal affairs.


14.Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such federal, state, local, non-U.S. or other taxes as are
required to be withheld pursuant to any applicable law or regulation.


15.Assignment.


(a)This Agreement is personal to Executive and without the prior written consent
of the Company shall not be assignable by Executive, except for the assignment
by will or the laws of descent and distribution, and any assignment in violation
of this Agreement shall be void. The Company may only assign this Agreement, and
its rights and obligations hereunder, in accordance with the terms of Section
15(b) hereof, or to an Affiliate of the Company, provided that any such assignee
expressly agrees to assume in writing and perform all obligations of the Company
hereunder.


10

--------------------------------------------------------------------------------





(b)This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, successors by merger,
consolidation, sale or similar transaction, and, in the event of Executive’s
death, Executive’s estate and heirs in the case of any payments due to Executive
hereunder). Executive acknowledges and agrees that all of Executive’s covenants
and obligations to the Company, as well as the rights of the Company hereunder,
shall run in favor of and shall be enforceable by the Company and its successors
and assigns.


16.Governing Law; No Construction Against Drafter. This Agreement shall be
deemed to be made in the State of Illinois, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of Illinois without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party’s
having or being deemed to have structured or drafted such provision.


17.Consent to Jurisdiction; Waiver of Jury Trial.


(a)Except as otherwise specifically provided herein, Executive and the Company
each hereby irrevocably submits to the exclusive jurisdiction of the federal
courts located within Cook County, Illinois (or, if subject matter jurisdiction
in such courts is not available, in any state court located within Cook County,
Illinois) over any dispute arising out of or relating to this Agreement. Except
as otherwise specifically provided in this Agreement, the parties undertake not
to commence any suit, action or proceeding arising out of or relating to this
Agreement in a forum other than a forum described in this Section 17(a);
provided, however, that nothing herein shall preclude the either party from
bringing any suit, action or proceeding in any other court for the purposes of
enforcing the provisions of this Section 17 or enforcing any judgment obtained
by either party.


(b)The agreement of the parties to the forum described in Section 17(a) is
independent of the law that may be applied in any suit, action, or proceeding
and the parties agree to such forum even if such forum may under applicable law
choose to apply non-forum law. The parties hereby waive, to the fullest extent
permitted by applicable law, any objection which they now or hereafter have to
personal jurisdiction or to the laying of venue of any such suit, action or
proceeding brought in an applicable court described in Section 17(a), and the
parties agree that they shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court. The
parties agree that, to the fullest extent permitted by applicable law, a final
and non-appealable judgment in any suit, action or proceeding brought in any
applicable court described in Section 17(a) shall be conclusive and binding upon
the parties and may be enforced in any other jurisdiction.


(c)The parties hereto irrevocably consent to the service of any and all process
in any suit, action or proceeding arising out of or relating to this Agreement
by the mailing of copies of such process to such party at such party’s address
specified in Section 21,


(d)Each party hereto hereby waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding arising out of or relating to this Agreement. Each party
hereto (i) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such party would not, in the
event of any action, suit or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party hereto have been induced to
enter into this Agreement by, among other things, the mutual waiver and
certifications in this Section 17(d).


(e)The prevailing party shall be entitled to reimbursement of its costs and
expenses (including reasonable outside attorneys’ fees and expenses) incurred in
connection with any dispute arising out of or relating to this Agreement.




11

--------------------------------------------------------------------------------





18.Amendment; No Waiver: Severability.


(a)No provisions of this Agreement may be amended, modified, waived or
discharged except by a written document signed by Executive and a duly
authorized officer of the Company (other than Executive). The failure of a party
to insist upon strict adherence to any term of this Agreement on any occasion
shall not be considered a waiver of such party’s rights or deprive such party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Agreement. No failure or delay by either party in exercising any
right or power hereunder will operate as a waiver thereof, nor will any single
or partial exercise of any such right or power, or any abandonment of any steps
to enforce such a right or power, preclude any other or further exercise thereof
or the exercise of any other right or power.


(b)If any term or provision of this Agreement is invalid, illegal or incapable
of being enforced by any applicable law or public policy, all other conditions
and provisions of this Agreement shall nonetheless remain in full force and
effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party; provided, that in the event that any court of competent
jurisdiction shall finally hold in a non-appealable judicial determination that
any provision of Section 5, 6, 7, 8 or 9 (whether in whole or in part) is void
or constitutes an unreasonable restriction against Executive, such provision
shall not be rendered void but shall be deemed to be modified to the minimum
extent necessary to make such provision enforceable for the longest duration and
the greatest scope as such court may determine constitutes a reasonable
restriction under the circumstances.


19.Entire Agreement. This Agreement (including its exhibits) constitutes the
entire agreement and understanding between the Company and Executive with
respect to the subject matter hereof and supersedes all prior agreements and
understandings (whether written or oral), between Executive and the Company,
relating to such subject matter, including, without limitation, the Original
Agreement. None of the parties shall be liable or bound to any other party in
any manner by any representations and warranties or covenants relating to such
subject matter except as specifically set forth herein. Notwithstanding anything
herein to the contrary, nothing in this Agreement (other than the termination
provisions in Section 4) shall divest Executive from any benefits previously
granted to or vested by Executive, including equity awards granted or vested
prior to the Effective Date.


20.Survival. The rights and obligations of the parties under the provisions of
this Agreement shall survive, and remain binding and enforceable,
notwithstanding the expiration of the Term, the termination of this Agreement,
the termination of Executive’s employment hereunder or any settlement of the
financial rights and obligations arising from Executive’s employment hereunder,
to the extent necessary to preserve the intended benefits of such provisions.
Without limiting the generality of the foregoing or Section 1(a): Sections 5
through 24 of this Agreement shall survive the termination of this Agreement and
continue to apply following the end of the Term, unless otherwise modified by a
separate agreement between Executive and the Company.


21.Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be delivered by hand or sent by
facsimile or sent, postage prepaid, by registered, certified or express mail or
overnight courier service and shall be deemed given when so delivered by hand or
facsimile, or if mailed, three (3) days after mailing (one business day in the
case of express mail or overnight courier service) to the parties at the
following addresses or facsimiles (or at such other address for a party as shall
be specified by like notice):


If to the Company:                    Tribune Media Company
685 Third Avenue
New York, NY 10017
Attn: Chief Executive Officer
Attn: Chairman of the Compensation Committee




12

--------------------------------------------------------------------------------





With a copy to:                        Lawrence K. Cagney, Esq.
Meir D. Katz, Esq.
Debevoise & Plimpton LLP
919 Third Avenue
New York, NY 10022
lkcagney@debevoise.com
mdkatz@debevoise.com


If to Executive:                        Mr. Lawrence Wert
At the most recent address on file with the Company


With a copy to:                        Alan B. Patzik, Esq.
Patzik, Frank & Samotny Ltd.
150 South Wacker Drive - Suite 1500
Chicago, Illinois 60606
apatzik@pfs-law.com


22.Headings and References. The headings of this Agreement are inserted for
convenience only and neither constitute a part of this Agreement nor affect in
any way the meaning or interpretation of this Agreement. When a reference in
this Agreement is made to a Section, such reference shall be to a Section of
this Agreement unless otherwise indicated.


23.Counterparts. This Agreement may be executed in one or more counterparts
(including via facsimile and electronic image scan (pdf)), each of which shall
be deemed to be an original, but all of which together shall constitute one and
the same instrument and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.


24.Section 409A.


(a)For purposes of this Agreement, “Section 409A” means Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the Treasury
Regulations promulgated thereunder (and such other Treasury or Internal Revenue
Service guidance) as in effect from time to time. The parties intend that any
amounts payable hereunder that could constitute “deferred compensation” within
the meaning of Section 409A will be compliant with Section 409A or exempt from
Section 409A. Notwithstanding the foregoing, the Executive shall be solely
responsible and liable for the satisfaction of all taxes and penalties that may
be imposed on or for the account of the Executive in connection with payments
and benefits provided in accordance with the terms of this Agreement (including
any taxes and penalties under Section 409A of the Code), and neither the Company
nor any of its affiliates shall have any obligation to indemnify or otherwise
hold the Executive (or any beneficiary) harmless from any or all of such taxes
or penalties.


(b)Notwithstanding anything in this Agreement to the contrary, the following
special rule shall apply, if and to the extent required by Section 409A, in the
event that (i) Executive is deemed to be a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i), (ii) amounts or benefits under this
Agreement or any other program, plan or arrangement of the Company or a
controlled group affiliate thereof are due or payable on account of “separation
from service” within the meaning of Treasury Regulations § 1.409A-1(h) and
(iii) Executive is employed by a public company or a controlled group affiliate
thereof, no payments hereunder that are “deferred compensation” subject to
Section 409A shall be made to Executive prior to the date that is six (6) months
after the date of Executive’s separation from service or, if earlier,
Executive’s date of death, and following any applicable six (6) month delay, all
such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.


13

--------------------------------------------------------------------------------





(c)Any payment or benefit due upon a termination of Executive’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
commence to be paid or provided to Executive sixty-one (61) days following a
“separation from service” as defined in Treasury Regulations § 1.409A-1(h),
provided that Executive satisfies the Release Condition, if required by Section
4(g). Each payment made under this Agreement (including each separate
installment payment in the case of a series of installment payments) shall be
deemed to be a separate payment for purposes of Section 409A. Amounts payable
under this Agreement shall be deemed not to be a “deferral of compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulations §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation
pay plans,” including the exception under subparagraph (iii)) and other
applicable provisions of Section 409A. For purposes of this Agreement, with
respect to payments of any amounts that are considered to be “deferred
compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Executive’s “separation from service” as defined in Section
409A, and shall be interpreted and applied in a manner that is consistent with
the requirements of Section 409A.\


(d)Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is eligible for exemption from
Section 409A pursuant to Treasury Regulations § 1.409A-1(b)(9)(v)(A) or (C)
(relating to certain reimbursements and in-kind benefits) shall be paid or
provided to Executive only to the extent that the expenses are not incurred, or
the benefits are not provided, beyond the last day of the second calendar year
following the calendar year in which Executive’s “separation from service”
occurs, and provided that such expenses are reimbursed no later than the last
day of the third calendar year following the calendar year in which Executive’s
“separation from service” occurs. To the extent that any indemnification
payment, expense reimbursement, or the provision of any in-kind benefit is
determined to be subject to Section 409A (and not exempt pursuant to the prior
sentence or otherwise), the amount of any such indemnification payment or
expenses eligible for reimbursement, or the provision of any in-kind benefit, in
one calendar year shall not affect the indemnification payment or provision of
in-kind benefits or expenses eligible for reimbursement in any other calendar
year (except for any life-time or other aggregate limitation applicable to
medical expenses), and in no event shall any indemnification payment or expenses
be reimbursed after the last day of the calendar year following the calendar
year in which Executive incurred such indemnification payment or expenses, and
in no event shall any right to indemnification payment or reimbursement or the
provision of any in-kind benefit be subject to liquidation or exchange for
another benefit.
[Remainder of page intentionally left blank; signature page follows]








14

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.
TRIBUNE MEDIA COMPANY
By:    /s/ Peter Kern    
Name: Peter Kern
Title: Chief Executive Officer
LAWRENCE WERT
/s/     Lawrence Wert        




15

--------------------------------------------------------------------------------





Annex A
Certain Definitions
“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.
“Cause” means: (a) the conviction of, or nolo contendere or guilty plea, to a
felony (whether any right to appeal has been or may be exercised); (b) conduct
constituting embezzlement, material misappropriation or fraud, whether or not
related to Executive’s employment with the Company; (c) commission of a material
act of dishonesty or conduct in violation of Company’s written policies and
codes of conduct; (d) willful unauthorized disclosure or use of Confidential
Information; (e) material improper destruction of Company property; (f) willful
misconduct in connection with the performance of Executive’s duties; (g) any
conduct by Executive which results in or is reasonably likely to result in, in
the Company’s good faith determination, the Company or any of its affiliates
experiencing public disgrace or disrepute; or (h) any finding by the Securities
and Exchange Commission pertaining to the willful conduct of the Executive
which, in the opinion of independent counsel selected by the Company, could
reasonably be expected to impair or impede the Company’s ability to register,
list, or otherwise offer its stock to the public, or following any initial
public offering, to maintain itself as a publicly traded company; provided,
however, that Executive shall be provided a 10-day period to cure any such
breach set forth in clause (c), (e) or (f), to the extent curable. For the
avoidance of doubt, placing the Executive on paid leave for up to 60 days during
which the Company continues to provide the Executive with all compensation and
benefits provided for under this Agreement, pending the Board’s good faith
determination of whether there is a basis to terminate the Executive for Cause,
will not by itself (i) constitute a termination of the Executive’s employment
hereunder or (ii) provide the Executive with Good Reason to resign his
employment.
“Change in Control” shall be deemed to occur upon:
(i)    the acquisition, through a transaction or series of transactions (other
than through a public offering of the Company’s common stock under the
Securities Act of 1933 or similar law or regulation governing the offering and
sale of securities in a jurisdiction other than the United States), by any
Person of beneficial ownership (as defined in Rule 13d-3 promulgated under
Section 13 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), “Beneficial Ownership”) of more than 50% (on a fully diluted basis) of
either (A) the then-outstanding shares of common stock of the Company taking
into account as outstanding for this purpose such common stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such common stock (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
(ii)    the date upon which individuals who, during any consecutive 24-month
period, constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, that any person becoming
a director subsequent to the date hereof whose election or nomination for
election was approved by a vote of at least two thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be deemed an
Incumbent Director; provided further, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest, as such terms are used in Rule 14a-12 of Regulation
14A promulgated under the Exchange Act, with respect to directors or as a result
of any other actual or threatened solicitation of proxies or consents by or on
behalf of any Person other than the Board shall be deemed an Incumbent Director;
or


16

--------------------------------------------------------------------------------





(iii)    the consummation of a reorganization, recapitalization, merger,
amalgamation, consolidation, statutory share exchange, or similar form of
corporate transaction involving the Company (a “Business Combination”), or sale,
transfer, or other disposition of all or substantially all of the business or
assets of the Company to third party purchaser that is not an Affiliate of the
Company (a “Sale”), that in each case requires the approval of the Company’s
stockholders (whether for such Business Combination or Sale or the issuance of
securities in such Business Combination or Sale), unless immediately following
such Business Combination or Sale, (A) 50% or more of the total voting power of
(x) the entity resulting from such Business Combination or the entity that has
acquired all or substantially all of the business or assets of the Company in a
Sale (in either case, the “Surviving Company”), or (y) if applicable, the
ultimate parent entity that directly or indirectly has Beneficial Ownership of
sufficient voting securities eligible to elect a majority of the board of
directors (or the analogous governing body) of the Surviving Company (the
“Parent Company”), is represented by the Outstanding Company Voting Securities
that were outstanding immediately prior to such Business Combination or Sale
(or, if applicable, is represented by shares into which the Outstanding Company
Voting Securities were converted or exchanged pursuant to such Business
Combination or Sale), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of the Outstanding Company
Voting Securities among the holders thereof immediately prior to the Business
Combination or Sale, and (B) no Person is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the
outstanding voting securities eligible to elect members of the board of
directors (or the analogous governing body) of the Parent Company (or, if there
is no Parent Company, the Surviving Company).
“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.
“Disability” means Executive would be entitled to long-term disability benefits
under the Company’s long-term disability plan as in effect from time to time,
assuming for the purpose of such determination that Executive is actually
participating in such plan at such time. If the Company does not maintain a
long-term disability plan, “Disability” means Executive’s inability to perform
Executive’s duties and responsibilities hereunder due to physical or mental
illness or incapacity that is expected to last for a consecutive period of 120
days or for a period of 120 days in any 365 day period as determined by the
Board in its good faith judgment.
“Good Reason” means, without the Executive’s prior written consent, one or more
of the following events: (a) a reduction in the Base Salary or Annual Bonus
target opportunity; (b) a material diminution or adverse change in the duties,
authority, responsibilities, positions or reporting lines of authority of the
Executive; (c) the Company’s requiring the Executive to be based at a location
in excess of 50 miles from the location of the Executive’s principal job
location or office specified in Section 2(b), except for required travel on the
Company’s business to an extent substantially consistent with the Executive’ s
position; or (d) in the case of a Change in Control that is either a Business
Combination in which the Company is not the Surviving Company or a Sale, the
failure of the Surviving Company to assume this Agreement; provided, however,
that prior to resigning for Good Reason, Executive shall give written notice to
the Company of the facts and circumstances claimed to provide a basis for such
resignation not more than thirty (30) days following his knowledge of such facts
and circumstances, and the Company shall have ten (10) days after receipt of
such notice to cure such facts and circumstances (and if so cured, then
Executive shall not be permitted to resign for Good Reason in respect thereof).
Any termination of employment by Executive for Good Reason shall be communicated
to the Company by written notice, which shall include Executive’s date of
termination of employment (which, except as set forth in the preceding sentence,
shall be a date at least ten (10) days after delivery of such notice and the
expiration of such cure period and not later than 60 days thereafter). For the
avoidance of doubt, in no event shall the mere occurrence of a Change in
Control, the disposition of one or more divisions or business units of the
Company or the Company ceasing to be a public company, absent any further impact
on the Executive, be deemed to constitute Good Reason.


17

--------------------------------------------------------------------------------





“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.
“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.






18

--------------------------------------------------------------------------------





GENERAL RELEASE AND
COVENANT NOT TO SUE
TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:
1.Lawrence Wert (“Executive”), on his own behalf and on behalf of his
descendants, dependents, heirs, executors and administrators and permitted
assigns, past and present (“Executive Related Parties”), in consideration for
the amounts payable and benefits to be provided to him under that Employment
Agreement dated as of December 3, 2018, between Tribune Media Company, a
Delaware corporation (the “Company”), and Executive (the “Employment
Agreement”), hereby covenants not to sue or pursue any litigation against, and
waives releases and discharges the Company, its Affiliates (as defined in the
Employment Agreement), their predecessors, and successors, and all of their
respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives, managers, employees, trustees (in
their official and individual capacities), employee benefit plans and their
administrators and fiduciaries (in their official and individual capacities) of
any of the foregoing (collectively, the “Releasees”), from any and all claims,
demands, rights, judgments, defenses, complaints, actions, charges or causes of
action whatsoever, of any and every kind and description, whether known or
unknown, accrued or not accrued, that Executive ever had, now has or shall or
may have or assert as of the date of this General Release and Covenant Not to
Sue against the Releasees relating to Executive’s employment with the Company or
the termination thereof or Executive’s service as an officer or director of the
Company or its Affiliates or the termination of such service, including, without
limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA,” a law that prohibits
discrimination on the basis of age), the National Labor Relations Act, the Civil
Rights Act of 1991, the Americans With Disabilities Act of 1990, Title VII of
the Civil Rights Act of 1964, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act, the Sarbanes-Oxley Act of 2002, all as
amended, and other federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs (collectively, “Claims”) (the “Release”);
provided, however, that nothing herein shall release the Company from (i) any of
its obligations to Executive under the Employment Agreement (including, without
limitation, its obligation to pay the amounts and provide the benefits
conditioned upon the effectiveness of this General Release and Covenant Not to
Sue); (ii) any rights Executive may have in respect of accrued vested benefits
under the employee benefit plans of the Company and its subsidiaries; (iii) any
rights Executive may have to indemnification under the Employment Agreement, the
Company’s by-laws, other applicable law, or any insurance coverage or other
benefits under any directors and officers insurance or similar policies; or
(iv) any rights Executive and the Executive Related Parties may have to obtain
contribution as permitted by applicable law in the event of an entry of judgment
against Executive and the Company as a result of any act or failure to act for
which Executive and the Company are held jointly liable,


2.Executive further agrees that this General Release and Covenant Not to Sue may
be pleaded as a full defense to any action, suit or other proceeding for Claims
that is or may be initiated, prosecuted or maintained by Executive or
Executive’s heirs or assigns. Executive understands and confirms that he is
executing this General Release and Covenant Not to Sue voluntarily and
knowingly, but that this General Release and Covenant Not to Sue does not affect
Executive’s right to claim otherwise under ADEA. In addition, Executive shall
not be precluded by this General Release and Covenant Not to Sue from (i) filing
a charge with any relevant federal, state or local administrative agency, but
Executive agrees to waive his rights with respect to any monetary or other
financial relief arising from any such administrative proceeding; or
(ii) pursuing any claim Executive may have to unemployment or workers’
compensation benefits.


3.In furtherance of the agreements set forth above, Executive hereby expressly
waives and relinquishes any and all rights under any applicable statute,
doctrine or principle of law restricting the right of any person to release
claims that such person does not know or suspect to exist at the time of
executing a release, which


19

--------------------------------------------------------------------------------





claims, if known, may have materially affected such person’s decision to give
such a release. In connection with such waiver and relinquishment, Executive
acknowledges that he is aware that Executive may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those that Executive now knows or believes to be true, with respect to the
matters released herein. Nevertheless, it is Executive’s intention to fully,
finally and forever release all such matters, and all claims relating thereto,
that now exist, may exist or theretofore have existed, as specifically provided
herein. The parties hereto acknowledge and agree that this waiver shall be an
essential and material term of the release contained above. Nothing in this
paragraph is intended to expand the scope of the release as specified herein.


4.The Company’s offer to Executive of this General Release and Covenant Not to
Sue and the payments and benefits set forth in the Employment Agreement are not
intended as, and shall not be construed as, any admission of liability,
wrongdoing or improper conduct by the Company. Executive acknowledges that
Executive has not filed or caused to be filed any complaint, charge, claim or
proceeding, against any of the Releasees before any local, state, federal or
foreign agency, court or other body (each individually a “Proceeding”).
Executive represents that Executive is not aware of any basis on which such a
Proceeding could reasonably be instituted. Executive (i) acknowledges that
Executive will not initiate or cause to be initiated on his behalf any
Proceeding and will not participate in any Proceeding, in each case, except as
required by law; and (ii) waives any right Executive may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”).


5.Executive acknowledges that he has been offered a period of time of at least
[21/45]     NTD: To be selected based on whether applicable termination is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in ADEA). days to consider whether to sign this General
Release and Covenant Not to Sue, and the Company agrees that Executive may
cancel this General Release and Covenant Not to Sue at any time during the seven
days following the date on which this General Release and Covenant Not to Sue
has been signed (the “Revocation Period”). Executive acknowledges and agrees
that he has entered into this General Release and Covenant Not to Sue knowingly
and willingly and has had ample opportunity to consider the terms and provisions
of this General Release and Covenant Not to Sue. Executive further acknowledges
that Executive has read this General Release and Covenant not to sue carefully,
has been advised by the Company to, and has in fact, consulted an attorney, and
fully understands that by signing this General Release and Covenant Not to Sue
Executive is giving up certain rights which he may have to sue or assert a claim
against any of the Releasees. In order to cancel or revoke this General Release
and Covenant Not to Sue, Executive must deliver to the Board of Directors of the
Company written notice stating that he is canceling or revoking this General
Release and Covenant Not to Sue during the Revocation Period. If this General
Release and Covenant Not to Sue is timely canceled or revoked, none of the
provisions of this General Release and Covenant Not to Sue shall be effective or
enforceable, and the Company shall not be obligated to make the payments to
Executive or to provide Executive with the benefits identified in the Sections
of the Employment Agreement referred to in Section 4(g) of the Employment
Agreement, unless and until the requirements with respect thereto are met.
Executive acknowledges that, even if this General Release and Covenant Not to
Sue is not executed or is canceled or revoked by him, the provisions of the
Employment Agreement that otherwise by their terms survive termination of
Executive’s employment shall remain in full force and effect,


6.The invalidity or unenforceability of any provision or provisions of this
General Release and Covenant Not to Sue shall not affect the validity or
enforceability of any other provision of this General Release and Covenant Not
to Sue, which shall remain in full force and effect. This General Release and
Covenant Not to Sue sets forth the entire agreement of Executive and the Company
in respect of the subject matter contained herein and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, by any officer, employee or
representative of any party hereto; and any prior agreement of the parties
hereto in respect of the subject matter contained herein is hereby terminated
and canceled. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party that are not set forth expressly in this General Release and Covenant Not
to Sue. The


20

--------------------------------------------------------------------------------





validity, interpretation, construction and performance of this General Release
and Covenant Not to Sue shall be governed by the laws of the State of Illinois
without regard to its conflicts of law principles.


7.Except as set forth on Schedule 1 to this General Release and Covenant Not to
Sue, the Company represents, as a condition to Executive’s execution of this
General Release and Covenant Not to Sue, that it is not aware of any facts,
conditions, or circumstances that might be reasonably believed to give rise to
any claim by the Company or its Affiliates against Executive.


21

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive and the Company have each caused this General
Release and Covenant Not to Sue to be executed as of the dates shown below.
TRIBUNE MEDIA COMPANY
By:    /s/ Peter Kern    
Name: Peter Kern
Title: Chief Executive Officer
LAWRENCE WERT
/s/     Lawrence Wert        




        




22